Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is denied. Respondent Francis Raymond Van Hooreweghe is suspended from the practice of law for 60 days, as recommended by the Review Board. Suspension effective June 9, 2005. Respondent Francis Raymond Van Hooreweghe shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.